 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     WESTON GARRETT MILLER,                             CASE NO. C18-5700 BHS
 6
                             Petitioner,                ORDER ADOPTING REPORT
 7          v.                                          AND RECOMMENDATION

 8   JAMES KEY,

 9                           Respondent.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 21. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)    The R&R is ADOPTED;

16          (2)    Petitioner’s petition for habeas corpus, Dkt. 7, is DENIED;

17          (3)    A certificate of appealability is DENIED; and

18          (4)    The Clerk shall enter JUDGMENT and close the case.

19          Dated this 17th day of June, 2019.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER - 1
